EXHIBIT 10.37
Director Compensation Summary
(effective as of September 10, 2008)
     Employee directors receive no additional compensation other than their
normal salary for serving on the Board or its committees. Non-employee directors
receive $45,000 annually. In addition, the Chairman of the Audit Committee
receives a $25,000 annual retainer. The Chairmen of the Compensation and the
Nominating and Corporate Governance Committees each receive an additional
$20,000 annual retainer. Each Audit Committee member (other than the Chairman of
the Committee) receives and additional $12,500 annual retainer. Each member of
the Compensation and Nominating and Corporate Governance Committees (other than
the Chairmen of those Committees) receives an additional 10,000 annual retainer.
Outside directors also receive an initial grant, upon first election or
appointment, and an annual grant of shares of restricted stock equal to
$125,000, which valuation is based on the price of Newpark stock on the date of
the grant (appointment, election or re-election).

 